EXHIBIT 2
6/7/2024 Escort Baltimore | Listing 443-452-9581 | Escort Alligator

ee Gee Raya SECM gd

@ ya fav girlN is back ! You know what to do - 25

 

Mon 07 Jun 2021 5:42 AM
I see: Men/Women/Couples

Pretty petite & ready to please. Carplay specials available 2472 come treat

yourself, serious inquires only.
Pictures and videos available to purchase via CashApp * Notify me if we have

previously met upon booking appointment.
Dont waste my time and I wont waste Yours!

443-452-9581 (tel:4434529581) Nym:n
Age: 25
Location: REDACTED

southwest balto

Avoid Scams Report This Post

 

https://escortalligator.com.listcrawler, eu/past/escorts/usa/maryland/baltimore/63103972

1/4
6/7/2021 Escort Baltimore | Listing 443-452-9581 | Escort Alligator

ET een (UC ee 1

 

https://escortalligator.cam.listcrawler.eu/past/escorts/usa/maryland/baltimore/63 103972 2/4
6/7/2024 Escort Baltimore | Listing 443-452-9581 | Escort Alligator

   

https://escortalligator.com.listcrawier.eu/post/escorts/usa/maryland/baltimore/63103972

REDACTED§

ald
6/7/2021 Escort Baltimore | Listing 443-452-9581 | Escort Alligator

SET Save Post

 

https://escortalligator.com .listcrawler.eu/post/escorts/usa/maryland/baltimore/63 103972
